Dieteeich, J.
The only issue before this court is whether the order denying the petition to vacate the judgment and right to intervene should be reversed. The order of the Joint County School Committee of Monroe and Juneau counties of April 29, 1958, was based upon a petition filed by the intervenors and taxpayers and hearing held. The pleadings before the trial court presented all of the issues and the intervenors and taxpayers had a right to rely *363upon the answer filed by the Joint County School Committee.
The stipulation changed the status of the taxpayers and intervening petitioners and their application for intervention having been timely made, the denial by the trial court to permit them to intervene upon the facts of this case constituted an abuse of discretion.
See State ex rel. Oelke v. Doepke (1952), 260 Wis. 493, 51 N. W. (2d) 10; Joint School Dist. v. Waupaca, etc., County S. Comm. (1955), 271 Wis. 100, 72 N. W. (2d) 909; and Joint School Dist. v. Sosalla (1958), 3 Wis. (2d) 410, 88 N. W. (2d) 357.
By the Court.- — Order reversed, with instructions to vacate the judgment and permit the petitioners to intervene.